United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1469
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Kenneth Goff

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                          Submitted: September 27, 2017
                             Filed: October 25, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Kenneth Goff directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug charge. His counsel has moved for leave to withdraw, and

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is substantively unreasonable. Goff has filed a pro se brief, arguing that he
received ineffective assistance of counsel, and has also filed a motion for new
counsel.

       As to the ineffective-assistance claim, we decline to consider it on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (noting that ineffective-assistance claims are usually best litigated in collateral
proceedings where the record can be properly developed). We conclude that the
district court did not impose a substantively unreasonable sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (discussing appellate
review of sentencing decisions). In addition, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous
issues for appeal. Accordingly, we grant counsel’s motion to withdraw, deny Goff’s
motion, and affirm the judgment.
                        ______________________________




                                          -2-